Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered August 19, 2005, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The police account of the transaction was not implausible. Concur—Andrias, J.P., Nardelli, Gonzalez, Sweeny and Malone, JJ.